                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MARY ANN NELCAMP,                                               Case No. 1:18-cv-17

              Plaintiff,                                        Black, J.
                                                                Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff Mary Ann Nelcamp filed this Social Security appeal in order to challenge

the Defendant’s findings that she is not disabled. See 42 U.S.C. §405(g). Proceeding

through counsel, Plaintiff presents six claims of error, all of which the Defendant

disputes. For the reasons explained below, I conclude that the ALJ’s finding of non-

disability should be AFFIRMED, because it is supported by substantial evidence in the

administrative record.

       I. Summary of Administrative Record

       In March 2014, Plaintiff filed an application for Supplemental Security Income

alleging a disability onset date of March 10, 2014, due to physical impairments. (Tr. 22-

25).   After Plaintiff’s claims were denied initially and upon reconsideration, she

requested a hearing de novo before an Administrative Law Judge (“ALJ”). On October

5, 2016, ALJ Christopher Tindale held a hearing at which Plaintiff appeared with

counsel. The ALJ heard testimony from Plaintiff and an impartial vocational expert. On

December 23, 2016, the ALJ denied Plaintiff’s application in a written decision. (Tr. 12-

24). Plaintiff now seeks judicial review of the denial of her application for benefits.

                                              1
       Plaintiff was 38 years old on the date of the ALJ’s decision. (Tr. 23-24). She had

a high school education, and past relevant work as a nanny (medium exertional level &

semiskilled work), fountain server (light exertional level and unskilled work), data entry

(sedentary level and semi-skilled work), and a secretary (sedentary exertional level and

skilled work). (Tr. 22- 23, 152, 344).

        Based upon the record and testimony presented at the hearing, the ALJ found

that Plaintiff had the following severe impairments: “disorders of the spine; degenerative

joint disease of the right knee; chronic sacroiliitis versus bursitis of the right hip; history

of deep vein thrombus (DVT); asthma; obesity; a mood disorder; an anxiety disorder;

and a personality disorder.” (Tr. 22).       The ALJ concluded that none of Plaintiff’s

impairments alone or in combination met or medically equaled a listed impairment in 20

C.F.R. Part 404, Subp. P, Appendix 1. The ALJ determined that Plaintiff retains the

following residual functional capacity (“RFC”) to perform light work with the following

limitations:

       [T]he claimant can occasionally climb ramps and stairs, but never climb
       ladders, ropes or scaffolds. She can occasionally stoop, kneel, crouch,
       and crawl. She can have no exposure to extreme temperatures, high
       humidity, and hazards, such as unprotected heights or dangerous
       machinery. She can have occasional exposure to pulmonary irritants such
       as fumes, odor, dusts, gases, and poor ventilation. She is limited to
       simple, routine tasks consistent with unskilled work in a work environment
       free of fast production rate or pace work. She can have no contact with
       the public. She is limited to only occasional and superficial contact with
       co-workers or supervisors, with superficial contact defined as no tandem
       tasks. She must work in a low stress environment, defined as having only
       occasional changes in the work setting and only occasional decision-
       making required.

(Tr. 17). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

                                              2
concluded that Plaintiff is unable to perform her past relevant work. Nonetheless, there

are jobs that exist in significant numbers in the national economy that she can perform,

including such jobs as price marker, mail sorter, photocopy machine operator, ticket

sorter and inspector.              Accordingly, the ALJ determined that Plaintiff is not under

disability, as defined in the Social Security Regulations, and is not entitled to DIB. Id.

       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) improperly assessing Plaintiff’s credibility, pain and

subjective complaints; 2) improperly evaluating her mental impairments; 3) failing to

consider obesity in accordance with Agency regulations; 4) failing to properly evaluate

Plaintiff’s RFC; 5) improperly assigning great weight to the opinion of the state agency

consultative examiner; and 6) failing to accord great weight to the opinion of Plaintiff’s

treating psychiatrist.1 Upon close analysis, I conclude that none of the asserted errors

require reversal or remand.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act.                     See 42 U.S.C. §§423(a), (d), 1382c(a).   The

definition of the term “disability” is essentially the same for both DIB and SSI. See

Bowen v. City of New York, 476 U.S. 467, 469-70 (1986). Narrowed to its statutory

meaning, a “disability” includes only physical or mental impairments that are both

“medically determinable” and severe enough to prevent the applicant from (1)


       1   For the Court’s convenience, errors five and six will be considered together.
                                                               3
performing his or her past job and (2) engaging in “substantial gainful activity” that is

available in the regional or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the

court’s first inquiry is to determine whether the ALJ’s non-disability finding is supported

by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal

quotation omitted). In conducting this review, the court should consider the record as a

whole. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence

supports the ALJ’s denial of benefits, then that finding must be affirmed, even if

substantial evidence also exists in the record to support a finding of disability. Felisky v.

Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone
       of choice’ within which the Secretary may proceed without interference
       from the courts. If the Secretary’s decision is supported by substantial
       evidence, a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;
                                             4
and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national

economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir.

2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking

benefits must present sufficient evidence to show that, during the relevant time period,

he or she suffered impairment, or combination of impairments, expected to last at least

twelve months, that left him or her unable to perform any job in the national economy.

42 U.S.C. § 423(d)(1)(A).

       B. The ALJ’s Decision is substantially supported

       1. Evaluation of Mental Impairments

       Plaintiff argues that the ALJ erred in evaluating Plaintiff’s mental impairments and

erred in weighing the mental health opinion evidence. Plaintiff’s contentions lack merit.

       A. Paragraph B Criteria

       Plaintiff argues that the ALJ failed to properly evaluate her mental impairments in

accordance with Agency regulations.        Notably, the regulations provide a “special

technique” for evaluating the severity of a mental impairment at steps two and three. 20

C.F.R. § 404.1520a(a). This special technique must be followed at each level in the

administrative review process. Id. At step two, an ALJ must evaluate the claimant's

“symptoms, signs, and laboratory findings” to determine whether the claimant has a

“medically determinable mental impairment(s).” 20 C.F.R. § 404.1520a(b)(1). If the

                                             5
claimant has a medically determinable mental impairment, the ALJ “must then rate the

degree of functional limitation resulting from the impairment(s)” with respect to “four

broad functional areas”: “[a]ctivities of daily living; social functioning; concentration,

persistence, or pace; and episodes of decompensation.” 20 C.F.R. §§ 404.1520a(b)(2),

(c) (3). These four functional areas are commonly known as the “B criteria.” See 20

C.F.R. pt. 404, subpt. P, app. 1, § 12.00 et seq. The degree of limitation in the first three

functional areas is rated using the following five-point scale: none, mild, moderate,

marked, and extreme. 20 C.F.R. § 404.1520a(c)(4). The degree of limitation in the

fourth functional area (episodes of decompensation) is rated using the following four-

point scale: none, one or two, three, four or more. Id. If the ALJ rates the first three

functional areas as “none” or “mild” and the fourth area as “none,” the impairment is

generally not considered severe and the claimant is conclusively not disabled. 20 C.F.R.

§ 404.1520a(d)(1). Otherwise, the impairment is considered severe and the ALJ will

proceed to step three. 20 C.F.R. § 404.1520a(d) (2).

       At step three, an ALJ must determine whether the claimant's impairment “meets

or is equivalent in severity to a listed mental disorder.” Id. The Listing of Impairments,

located at Appendix 1 to Subpart P of the regulations, describes impairments the SSA

considers to be “severe enough to prevent an individual from doing any gainful activity,

regardless of his or her age, education, or work experience.” 20 C.F.R. §

404.1525(a). Id.

       Importantly, the regulations require an ALJ to document the application of

this special technique in the written decision. 20 C .F.R. § 404.1520a(e). Thus, the

regulations require an ALJ's written decision to “incorporate the pertinent findings and

                                             6
conclusions based on the technique.” 20 C.F.R. § 404.1520a(e)(2). The decision must

refer to the “significant history, including examination and laboratory findings, and the

functional limitations that were considered in reaching a conclusion about the severity of

the mental impairment(s).” Id. The decision must also “include a specific finding as to

the degree of limitation in each of the functional areas.” Id. At step three, the ALJ's

decision must “record the presence or absence of the criteria [of the listing] and the

rating of the degree of functional limitation.” 20 C.F.R. § 404.1520a(d)(2).

       Here, however, the ALJ explicitly evaluated and rated the four functional areas in

his decision. (Tr. 16). As noted by the Commissioner, the ALJ expressly determined that

Plaintiff had no more than mild restrictions in performing activities of daily living; no

more than moderate difficulties with social functioning or with regard to her abilities to

engage in concentration, persistence, and pace; and that she had experienced no

episodes of decompensation that have been of extended duration. (Tr. 16). The ALJ

correctly explained that because Plaintiff’s mental impairments did not cause at least

two “marked” limitations or one “marked” limitation and “repeated” episodes of

decompensation, each of extended duration, the “paragraph B” criteria (of the mental

impairment listed impairments) were not satisfied. (Tr. 16). The ALJ further explained

that his residual functional capacity assessment reflected the degree of limitation the he

found in the “paragraph B” mental function analysis. (Tr. 17).         As such, Plaintiff’s

argument in this regard should be denied

       B. Opinion Evidence

       Plaintiff next argues that the ALJ erred in weighing the mental health opinion

evidence. In formulating Plaintiff’s mental RFC, the ALJ afforded significant weight to

                                             7
the assessments offered by the DDS mental health consultants. Karla Voyten, Ph. D.,

and Joseph Edwards, Ph. D. both of which determined there were no material changes

in the claimant’s mental health conditions and thus adopted the psychological limitations

identified by the prior decision. (Tr. 21-22). In so concluding, the ALJ noted that these

opinions were well support by the evidence of record and were consistent with other

record evidence.

       The ALJ also gave some weight to the findings of Dr. Berg, the consultative

examining psychologist that Plaintiff saw in June 2014. (Tr. 21). Upon examination, Dr.

Berg found that Plaintiff is capable of performing simple two-to-three step tasks and

determined that she is capable of understanding, remembering, and carrying out verbal

instructions.   (Tr. 503).   The ALJ noted that Dr. Berg’s findings were generally

consistent with the more specific limitations found by Dr. Voyten and Dr. Edwards. (Tr.

22)

       The ALJ also afforded “some weight” to the opinions of Dr. Murthy, Plaintiff’s

treating psychiatrist.   Notably, in April 2014, Dr. Murthy completed a questionnaire

indicating the claimant had “moderate” limitations in activities of daily living and that her

social interactions, concentration, and ability to tolerate stress were “poor” (citing to

Exhibit B6F, Tr. 490-491; Tr. 22). Thereafter, in September 2014, Dr. Murthy completed

a second questionnaire in which he indicated the Plaintiff had a “fair” ability to

understand, remember, and carry out directions, “fair to poor” ability to maintain

attention, and “poor” ability to sustain concentration and react to work pressures (citing

to Exhibit B8F/1-3, Tr. 506-508; Tr. 22). The ALJ determined that Dr. Murthy’s opinions

were not well supported and were inconsistent with other substantial evidence of record.

                                             8
       Plaintiff argues the ALJ improperly credited the finding of Drs. Voyten and

Edwards because their opinions were not based on a complete case record. Plaintiff

further asserts that the ALJ erred in failing to award significant weight to the findings of

Dr. Murthy, plaintiff’s treating psychologist. Plaintiff assertions will be addressed in turn.

       With respect to the ALJ’s reliance on Drs. Voyten and Edwards, Plaintiff argues

that their findings were not based on a review of a complete case record and therefore

should not have been entitled to deference. Notably, in Blakely, the ALJ credited the

opinions of consulting physicians over the opinion of the plaintiff's treating physician.

The Sixth Circuit held that “[i]n appropriate circumstances, opinions from State agency

medical ... consultants ... may be entitled to greater weight than the opinions of treating

or examining sources.” (Id., at 409, quoting Soc. Sec. Rul. 96–6p, 1996 WL 374180, at

*3 (July 2, 1996)). However, in Blakely the court reversed on grounds that the state non-

examining sources did not have the opportunity to review “much of the over 300 pages

of medical treatment ... by Blakely's treating sources,” and that the ALJ failed to indicate

that he had “at least considered [that] fact before giving greater weight” to the consulting

physician's opinions. Blakely, 581 F.3d at 409 (quoting Fisk v. Astrue, 253 Fed.Appx.

580, 585 (6th Cir.2007)). Nevertheless, the Sixth Circuit reiterated the general principle

that an ALJ's failure to provide adequate explanation for according less than controlling

weight to a treating source may be excused if the error is harmless or de minimis, such

as where “a treating source's opinion is so patently deficient that the Commissioner

could not possibly credit it.” Id. at 409 (quoting Wilson v. Commissioner of Social

Security, 378 F.3d 541, 547 (6th Cir.2004)). Under Blakely, then, an ALJ may choose to

credit the opinion of a consultant who has failed to review a complete record, but he

                                              9
should articulate his reasons for doing so. If he fails to provide sufficient reasons, his

opinion still may be affirmed if substantial evidence supports the opinion and any error

is deemed to be harmless or de minimis. Swartz v. Astrue, No. 10–605, 2011 WL

4571877, at *8 (S.D.Ohio Aug.18, 2011) (Bowman, MJ) (“an ALJ may choose to credit

the opinion of a consultant who has failed to review a complete record, but he should

articulate his reasons for doing so”) (citing Blakely v. Comm'r of Soc. Sec., 581 F.3d 399

(6th Cir.2009)).

       Plaintiff contends that Dr. Edwards and Dr. Voyten rendered their findings in July

and November 2014, and did not have the benefit of reviewing the progress notes

provided by Dr. Murthy in April and Septembr 2014.         As such, the ALJ improperly

credited their findings. Plaintiff’s contention is misplaced. Notably, upon evaluation of

the complete record, including the opinion evidence, Plaintiff's treatment history and

testimony at the administrative hearing, the ALJ determined that the opinions of Drs.

Edward and Voyten were consistent with the overall evidence of record and clearly

articulated his rationale for doing so. (Tr. 21-22). Thus, as noted by the Commissioner,

the ALJ resolved conflicts between sources, evaluated the complete case record and

enunciated the reasons that he chose to credit some medical opinions over others. See

Bender, 2011 WL 3812665, at *2. As such, the undersigned finds that ALJ's decision

comports with the requirements set forth in Blakely.

       With respect to Dr. Murthy, the ALJ properly determined that his restrictive

findings were inconsistent with his own findings as well as the other record evidence.

Notably, the vast majority of the treatment records from Plaintiff’s treating psychiatrist

Dr. Murthy showed Plaintiff was stable and doing well with the medication regimen he

                                           10
prescribed, and that the mental status examination findings Dr. Murthy observed

consistently recorded unremarkable findings in terms of Plaintiff’s mood, speech, eye

contact, thought processes, memory, concentration, insight, and judgment. Dr. Murthy’s

mental status examination findings were consistently unremarkable findings (in terms of

Plaintiff’s mood, speech, eye contact, thought processes, memory, concentration,

insight, and judgment. (Tr. 22). These findings completely undermined Dr. Murthy’s

opinions that Plaintiff would have a poor ability to tolerate stress or sustain

concentration. (Tr. 22, 490-91, 506-08). As such, the ALJ correctly stated that Dr.

Murthy’s opinion was not well-supported and was inconsistent with not only his own

clinical findings, but also inconsistent with Dr. Berg’s mostly normal findings. (Tr. 22).

See White v. Comm'r of Soc. Sec., 572 F.3d 272, 286 (6th Cir. 2009) (“Conclusory

statements from physicians are properly discounted by ALJs.”); Combs v. Comm'r of

Soc. Sec., 459 F.3d 640, 652 (6th Cir. 2006). See 20 C.F.R. §§ 404.1527(d)(3);

416.927(d)(3) (the better an explanation a source provides for an opinion, particularly

objective medical findings, the more weight the ALJ will give to that opinion).

       2. Evaluation of Physical Impairments

       With respect to her physical impairments, Plaintiff asserts that the ALJ failed to

properly evaluate her obesity and improperly weighed the opinion evidence. Plaintiff’s

contentions are unavailing.

       A.     Obesity

       As noted above, the ALJ found Plaintiff’s obesity to be a severe impairment. (Tr.

14). Plaintiff complains that although the ALJ referenced her obesity, the ALJ failed to

comply with the legal requirements of SSR 02–01p, by considering the impact of obesity

                                            11
in combination with her other impairments. Historically the Sixth Circuit has required

only minimal articulation of obesity during the sequential analysis, see Price v. Heckler,

767 F.2d 281, 284 (6th Cir.1985); Bledsoe v. Barnhart, 165 Fed. App'x 408, 412 (6th

Cir.2006) (stating in a case where obesity was not severe, that “[i]t is a

mischaracterization to suggest that Social Security Ruling 02–01 p offers any particular

procedural mode of analysis for obese disability claimants.”). So long as the ALJ's

decision as a whole articulates the basis for his or her conclusion, the decision may be

affirmed. See Hurst v. Sec'y of Health & Human Servs., 753 F.2d 517, 519 (6th

Cir.1985).

      Social Security Ruling (SSR) 02-1p, explains that while obesity may cause a

limitation of function, no assumptions should be made about the severity or functional

effects of obesity, since obesity, in combination with other impairment(s), may or may

not increase the severity or functional limitations of the other impairment. SSR 02- 1p.

SSR 02-1p instructs that adjudicators evaluate each case based on the information in

the case record. Id

      Here, the ALJ found that Plaintiff is 5’9” and weighed between 275 to 305 pounds

during the relevant period. (Tr. 19). As the ALJ noted that such fluctuation has not

prompted any additional treatment or recommendations from her physicians. (Tr. 19).

As noted by the Commissioner, the ALJ properly found that the clinical findings show

that Plaintiff was capable of performing light or sedentary work despite her obesity. (Tr.

17, 23-24). Treatment notes further indicated that Plaintiff had maintained her weight

loss while seeing him, and that her issues were excess skin, rash, irritation, not any

weight-related functional limitations; rather, because of her excess skin issues as a

                                           12
result of her weight loss, he recommended removal of the excess skin. (Tr. 19, 578,

598, 615). Moreover, as the ALJ found, the record confirms that she repeatedly and

consistently showed that despite her weight, she was observed to have normal findings

in terms of her gait, station, tandem gait, heel/toe gait, strength, sensation, and reflexes.

(Tr. 19, 408, 544, 551, 581-82, 598, 618, 662, 676, 685, 726, 732, 751, 771, 817, 861,

1053, 1101, 1290, 1390, 1394, 1399, 1404, 1413, 1425-32, 1445-51, 1465-71, 1486-92,

1507- 13, 1529-35, 1562-69, 1585-92, 1604-1612, 1620-28, 1723, & 1726).

       In light of the foregoing, the undersigned finds that the ALJ properly evaluated

Plaitniff’s obesity and his finding in this regard should not be disturbed.

       B.     Articulation of RFC

       Plaintiff also argues that the ALJ failed to properly articulate how he arrived at his

RFC finding. In this regard, Plaintiff contends that the ALJ failed to properly evaluate his

residual functional capacity (RFC) finding. (Plaintiff’s Brief at 14-17). She argues that

she is unable to discern how the ALJ arrived at the RFC, nor what evidence the ALJ

relied upon. Id. at 15. She additionally argues that he simply was picking and choosing

which evidence to extract in support of his RFC finding, without any logical reasoning.

Id. Notably, Plaintiff contends that the ALJ failed to consider the effects of mild kyphosis

of the thoracolumbar junction, mild reversal of the normal cervical lordosis with chronic

back pain; early degenerative changes-right knee; history of iron deficiency anemia;

chronic fatigue issues and her prescribed use of a cane.

       As noted above, to determine whether Plaintiff is entitled to benefits, Plaintiff

must meet two requirements. First, Plaintiff must establish that she suffers from a

medically determinable physical or mental impairment that has lasted or can be

                                             13
expected to last for a continuous period of not less than twelve (12) months. Second,

Plaintiff must show that her impairments prevent her from obtaining substantial gainful

employment. 42 U.S.C. §§ 423(d)(1)(A), (2)(A), 1382c(a)(3)(A), (3)(B). Plaintiff's RFC is

a measure of her capabilities despite the limitations created by her impairments and is

used in the assessment of her claims. 20 C.F.R. §§ 404.1545. Social Security Ruling

96–8p requires that the ALJ's RFC assessment “include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical facts

(e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations).”

       Here, the ALJ’s decision indicates that his RFC findings comports with Agency

regulations and controlling law. Plaintiff’s assertions are not supported by the record

evidence. Notably, the record shows that she repeatedly denied fatigue issues during

the relevant period. (Tr. 542, 550, 581, 597, 617, 661, 732, 750, 817, 860, 916, 1028,

1050, 1217, 1229, 1232, 1289, 1389, 1393, 1398, 1403, 1410, 1423, 1484, 1505, 1527,

1560, 1603, 1619, 1655, 1660, 1665, 1685, 1725, 1729). Also contrary to Plaintiff’s

assertions, the ALJ adequately discussed her infrequent DVT issues (once due to a

change in birth control in March 2014 and once in November 2014 due to stopping anti-

coagulant therapy due to pending surgery). (Tr. 20, 539, 551, 554, 588-89, 650, 659-60,

662, 1354, 1359, 1364, 1377-78, 1380, 1407, 1413, 1415, 1633, 1649, 1667-68).

Moreover, it is telling that Plaintiff makes no attempt to even suggest what limitations

could possibly be warranted by her history of DVT, nor has she cited to any physician

suggesting any limitations due to her history of DVT. (Plaintiff’s Brief at 20). The ALJ did

discuss Plaintiff’s claims for the need for an assistive device, but noted that it was

completely undermined by the repeated references in the record of Plaintiff having a

                                            14
normal gait. (Tr. 19, 544, 551, 582, 598, 618, 662, 676, 685, 726, 732, 751, 771, 817,

861, 1053, 1101, 1290, 1390, 1394, 1399, 1404, 1413, 1425, 1427, 1445, 1447, 1465,

1467, 1488, 1531, 1564, 1585, 1604, 1620, 1623, 1723).

       As noted by the Commissioner, the ALJ cited to a myriad of evidence in support

of the RFC finding, including the overwhelmingly normal clinical findings upon exam.

(Tr. 19, 408, 544, 551, 581-82, 598, 618, 662, 676, 685, 726, 732, 751, 771, 817, 861,

1053, 1101, 1290, 1390, 1394, 1399, 1404, 1413, 1425-32, 1445-51, 1465-71, 1486-92,

1507-13, 1529-35, 1562-69, 1585-92, 1604-1612, 1620-28, 1723, & 1726).

       In light of the foregoing, the undersigned finds that the ALJ’s RFC finding is

supported by substantial evidence.

       3. Credibility

       Plaintiff also claims that the ALJ’s credibility finding is not substantially supported.

In this regard, Plaintiff asserts that the ALJ’s credibility assessment failed to consider

Plaintiff’s “persistent efforts to obtain pain relief.”   Plaintiff further asserts that her

complaints of disabling pain were supported by her treating sources. Plaintiff’s

contentions lack merit.

       As Plaintiff has indicated, the ALJ's credibility decision must also include

consideration of the following factors: 1) the individual's daily activities; 2) the location,

duration, frequency, and intensity of the individual's pain or other symptoms; 3) factors

that precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

side effects of any medication the individual takes or has taken to alleviate pain or other

symptoms; 5) treatment, other than medication, the individual receives or has received

for relief of pain or other symptoms; 6) any measures other than treatment the individual

                                              15
uses or has used to relieve pain or other symptoms; and 7) any other factors concerning

the individual's functional limitations and restrictions due to pain or other symptoms. See

20 C.F.R. §§ 404.1529(c), 416.929(c); SSR 96–7p.

       Here, the ALJ properly set forth several specific reasons in support of his finding

that Plaintiff’s statements regarding the intensity, persistence and limiting effects of her

symptoms were not entirely consistent with the medical evidence and other evidence in

the record. (Tr. 18). See 20 C.F.R. § 416.929 (c)(4) (in evaluating the extent to which

symptoms, such as pain, limit a claimant’s ability to perform work activities, the ALJ will

compare a claimant’s reported symptoms with the objective medical evidence and other

evidence to see if there are conflicts or inconsistencies between the two). As detailed by

the Commissioner, the ALJ noted that the treatment records showed her treatment

regimen of a low dose narcotic medication and a neurogenic managed her pain. (Tr.

18).   The record further indicates that Plaintiff reported that her medications were

helpful, or otherwise provided her with sufficient or well-controlled pain relief. (Tr. 18,

1421, 1432, 1441, 1472, 1494, 1503, 1515, 1601, 1722, 1725). The ALJ also properly

considered that Plaintiff failed multiple drug screens, suggesting she was taking

narcotics not prescribed by her physicians. (Tr. 18, 1482, 1515, 1537, 1558). As such,

her physicians stopped prescribing her controlled substances in January 2016, and

started her on a very conservative medication regimen (e.g., Ibuprofen and Tylenol).

(Tr. 19, 1525-26, 1549, 1554, 1558).

       The ALJ noted that Plaintiff’s diagnostic study results were not consistent with

the alleged severity of her complaints. (Tr. 19). The ALJ also correctly noted that the

clinical findings throughout the medical record did not support the alleged severity of

                                            16
Plaintiff’s   musculoskeletal     conditions.   (Tr.   19).    Moreover,   Plaintiff’s   physical

examinations overwhelmingly showed normal findings in terms of her gait, station,

tandem gait, heel/toe gait, strength, sensation, and reflexes. (Tr. 19, 408, 544, 551, 581-

82, 598, 618, 1413, 1425-32, 1445-51, 1465-71, 1486-92, 1507-13, 1529-35, 1562-69,

1585-92.

        Based on the foregoing, the undersigned finds that the ALJ's decision adequately

sets forth the reasons for his credibility finding and shows he considered the required

factors in determining plaintiff's credibility. See 20 C.F.R. § 416.929(c). In light of the

ALJ's opportunity to observe plaintiff's demeanor, the ALJ's credibility finding is entitled

to deference and should not be discarded lightly. Kirk v. HHS, 667 F.2d 524, 538 (6th

Cir. 1981). See also Cruse v. Commissioner, 502 F.3d 532, 542 (6th Cir.2007); Walters

v. Commissioner, 127 F.3d 525, 531 (6th Cir.1997); Gaffney v. Bowen, 825 F.2d 98,

101 (6th Cir.1987). Accordingly, the Court finds substantial evidence supports the ALJ's

credibility finding in this matter.

        III. Conclusion and Recommendation

        For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

AFFIRMED, and that this case be CLOSED.

                                                               s/Stephanie K. Bowman
                                                              Stephanie K. Bowman
                                                              United States Magistrate Judge




                                                17
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MARY ANN NELCAMP,                                              Case No. 1:18-cv-17

              Plaintiff,                                       Black, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections.            Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            18
